Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The following action is in response to the remark entered on 01/28/2022.
Claims 1 and 15 are amended.
Claims 11-14 and 16 are canceled.
Claims 2-10 are previously presented
Claims 1-10 and 15 are pending in the current application. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 1 recites the limitation "a control command concerning the first actuator by the first traveling controller is outputted without going through the second traveling controller and the third traveling controller", this limitation appears to contradict the limitation previously recited in the claim of "wherein a control command concerning a first actuator by the second traveling controller is outputted through the first traveling controller". The contradiction specifically lies within "a control command concerning a first actuator by the second traveling controller" being apparently equivalent to "a control command concerning a first actuator goes through the second traveling controller". Therefore contradicting the limitation "a control command concerning the first actuator by the first traveling controller is outputted without going through the second traveling controller" and rendering the claim indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Egnor (U.S. Patent No. 9195232) in view of Bonefas (U.S. Publication No. 20130211658) in view of Singleton (U.S. Patent No. 4749238).
Regarding claim 1:
Egnor teaches:
A vehicle control system comprising: a first traveling controller including at least one processor and at least one storage device ("The method may comprise providing instructions, by a primary controller, to perform functions associated with control of operation of a vehicle including vehicle propulsion, braking and steering." [Column 1 lines 29-31])
and configured to control driving, braking, and steering of a vehicle without depending on a driving operation of a driver; ("The method may comprise providing instructions, by a primary controller, to perform functions associated with control of operation of a vehicle including vehicle propulsion, braking and steering." [Column 1 lines 29-31]; “The vehicle may be autonomous, partially autonomous, or controlled completely by a user, for example.” [Column 12 lines 29-30]; here it shows that the vehicle can be an autonomous vehicle and therefore control can be completed without depending on a driving operation of a driver.)
and a second traveling controller including at least one processor and at least one storage device ("The method may further comprise providing a secondary controller configured in a redundant configuration as the primary controller," [Column 1 lines 32-34]; here it shows a second controller that has the same configuration as the primary controller.)
and configured to control driving, braking, and/or steering of the vehicle, ("The method may further comprise providing a secondary controller configured in a redundant configuration as the primary controller," [Column 1 lines 32-34]; here it shows a second controller that has the same configuration as the primary controller and therefore can control operation of the vehicle's propulsion, braking, and steering.)
a third traveling controller including at least one processor and at least one storage device and configured to control driving, braking, and/or steering of the vehicle, ("The functions may include transferring control of operation of the vehicle to a safety controller based on detection of a common fault of the primary controller and the secondary controller, and the safety controller is configured to perform functions associated with control of operation of the vehicle including vehicle braking." [Columns 1 lines 64 – Column 2 line 2])
Egnor does not teach a control command concerning a first or second actuator by the second or third travelling controller is outputted through the first traveling controller, however,
Bonefas teaches:
wherein a control command concerning a first actuator by the second traveling controller is outputted through the first traveling controller, ("the master controller 59 or the coordination module 57 transmits a steering command or heading command to the steering controller 32, a braking or deceleration command to a braking system 34, and a propulsion, acceleration or torque command to a propulsion controller 40 to achieve the target spatial offset or change in spatial offset." [0035]; here it shows that a master controller (a first traveling controller) can output a control command regarding a steering actuator to a steering controller (a second traveling controller))
a control command concerning a second actuator by the third traveling controller is outputted through the first traveling controller, (the master controller 59 or the coordination module 57 transmits a steering command or heading command to the steering controller 32, a braking or deceleration command to a braking system 34, and a propulsion, acceleration or torque command to a propulsion controller 40 to achieve the target spatial offset or change in spatial offset. [0035]; here it also shows that the master controller (a first traveling controller) can output a control command regarding an acceleration to a propulsion controller (a third traveling controller))
Egnor and Bonefas are analogous art because they are in the same field of art, control systems with multiple controllers. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control system of Egnor with the outputting of a control command regarding actuators to the second and third controllers through the first controller as taught by Bonefas in order for a control command concerning a first and second actuator by the second and third controller to be outputted through the first controller. The teaching suggestion/motivation to combine is that by outputting control commands through one controller it reduces the processing need for the second controller and centralizes the control of the vehicle.
Egnor in view of Bonefas does not teach explicitly a case in which when control instructions concerning the first and second actuators conflict between a first controller and the second and third controllers, the first controller is configured to select either a control instruction of the first traveling controller or a control instruction from the second or third traveling controller, however,
Singleton teaches:
a control command concerning the first actuator by the first traveling control is outputted without going through the second traveling controller and the third traveling controller, (“The program then reads a preliminary service brake request from the master controller 42 as indicated at 110, performs a failure analysis on both the data from the master controller and the preliminary foot request data calculated by the subroutine indicated at 112, and at 116 chooses between the master and auxiliary request for control. The program, as indicated at 118, then transmits the brake pressure request signal to the axle controllers, controlled by a corresponding auxiliary controller, which effects a brake application of a magnitude indicated by the request signal. The program then ends, but the program illustrated in FIG. 3 cycles each time the microprocessor within the auxiliary controller cycles.” [Column 4 lines 35-48]; here it shows that the program chooses between the master controller and auxiliary controller commands and therefore has the capability of using the master controller command without outputting through any of the auxiliary controllers.)
a control command concerning the second actuator by the first traveling controller is outputted without going through the second traveling controller and the third traveling controller, (“The program then reads a preliminary service brake request from the master controller 42 as indicated at 110, performs a failure analysis on both the data from the master controller and the preliminary foot request data calculated by the subroutine indicated at 112, and at 116 chooses between the master and auxiliary request for control. The program, as indicated at 118, then transmits the brake pressure request signal to the axle controllers, controlled by a corresponding auxiliary controller, which effects a brake application of a magnitude indicated by the request signal. The program then ends, but the program illustrated in FIG. 3 cycles each time the microprocessor within the auxiliary controller cycles.” [Column 4 lines 35-48]; here it shows that the program chooses between the master controller and auxiliary controller commands and therefore has the capability of using the master controller command without outputting through any of the auxiliary controllers.)
in a case in which control instruction concerning the first actuator conflict between the first traveling controller and the second traveling controller, the first traveling controller is configured to select either a control instruction of the first traveling controller or a control instruction from the second controller, (“The program then reads a preliminary service brake request from the master controller 42 as indicated at 110, performs a failure analysis on both the data from the master controller and the preliminary foot request data calculated by the subroutine indicated at 112, and at 116 chooses between the master and auxiliary request for control. The program, as indicated at 118, then transmits the brake pressure request signal to the axle controllers, controlled by a corresponding auxiliary controller, which effects a brake application of a magnitude indicated by the request signal. The program then ends, but the program illustrated in FIG. 3 cycles each time the microprocessor within the auxiliary controller cycles.” [Column 4 lines 35-48]; here it shows that when a failure is detected in a failure analysis the program can select either a control instruction from the master controller or one of the auxiliary controllers.)
and in a case in which control instructions concerning the second actuator conflict between the first traveling controller and the third traveling controller, the first traveling controller is configured to select either a control instruction of the first traveling controller or a control instruction from the third traveling controller. (“The program then reads a preliminary service brake request from the master controller 42 as indicated at 110, performs a failure analysis on both the data from the master controller and the preliminary foot request data calculated by the subroutine indicated at 112, and at 116 chooses between the master and auxiliary request for control. The program, as indicated at 118, then transmits the brake pressure request signal to the axle controllers, controlled by a corresponding auxiliary controller, which effects a brake application of a magnitude indicated by the request signal. The program then ends, but the program illustrated in FIG. 3 cycles each time the microprocessor within the auxiliary controller cycles.” [Column 4 lines 35-48]; here it shows that when a failure is detected in a failure analysis the program can select either a control instruction from the master controller or one of the auxiliary controllers. For instance, column 4 lines 30-35 disclose that the master controller examines all of the values output from the auxiliary controllers and selects the best one to use for applying the trailer brakes, “the master controller examines the value of TRPSI transmitted from both of the auxiliary controllers, and selects an appropriate value for transmission to the trailer auxiliary controller 40 for use in applying the trailer brakes.” See also figure 2 for a plurality of auxiliary controllers. Column 2 lines 40-46 show that the auxiliary controllers are each associated with different actuators for different axles of the vehicle, “System 34 includes a front auxiliary controller 36 for the front axle 16 of the vehicle, a rear auxiliary controller 38 for the rear axles 24 of the tractor 12, and a trailer auxiliary controller 40 for the axles 28 of the trailer 14. The auxiliary controllers 36 and 38 each communicate with a master controller 42 through dual port random access memories ("RAM") 44 and 46.”)
Egnor, Bonefas, and Singleton are all analogous art because they are in the same field of art, redundant vehicle control systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle system as taught by Egnor in view of Bonefas to include the selecting of a control instruction based on a failure analysis as taught by Singleton in order to select a control instruction from any controller when instructions conflict with one another. The teaching suggestion/motivation to combine is that by being able to select a control instruction, the best control can be provided, giving a smoother braking motion. 

Regarding claim 2:
Egnor in view of Bonefas in view of Singleton teaches all of the limitations of claim 1. 
Egnor further teaches:
The system according to claim 1, wherein the first actuator is an actuator concerning braking of the vehicle, in a case in which control instructions concerning the first actuator conflict between the first traveling controller and the second traveling controller, the first traveling controller is configured to select the control instruction of a larger braking amount. (“the safety controller may access the functions that should be performed based on the current state of the vehicle. If the vehicle is navigating a path of travel, the safety controller may be configured to assume control and apply a braking function to slow down the vehicle. The safety controller may also perform multiple or all functions associated with controlling the vehicle that may have been controlled by the primary controller and/or the secondary controller.” [Column 16 lines 29-37]; here it shows that a safety controller can assume control over a vehicle and increase the braking function. Column 16 lines 11-16 disclose that the safety controller can take control when there is an error in a primary controller and therefore assumes control when control instructions contradict one another.)

Regarding claim 3:
Egnor in view of Bonefas in view of Singleton teach all of the limitations of claim 2.
Egnor further teaches:
The system according to claim 2, wherein the first traveling controller is configured to output the selected control instruction and drive the actuator. (“the primary controller or controllers of a vehicle or mechanical until may execute logic relating to executing other types of vehicle functions (e.g., self -driving actions), which may include braking, vehicle propulsion (e.g., acceleration), or other functions of the vehicle.” [Column 13 lines 14-18])

Regarding claim 4:
Egnor in view of Bonefas in view of Singleton teach all of the limitations of claim 1.
Egnor further teaches:
The system of according to claim 1, wherein in a case in which a traveling control of the vehicle is performed by the first traveling controller, at least some control processes by the second traveling controller are limited. (“The method may also comprise transferring control of operation of the vehicle between the primary controller and the secondary controller based on a detected fault at one of the primary controller and the secondary controller.” [Column 1 lines 36-49]; here it shows that unless the primary controller has a detected fault, control stays with the primary controller and control of the second traveling controller is limited.)

Regarding claim 5:
Egnor in view of Bonefas in view of Singleton teaches all of the limitations of claim 1. 
Egnor further teaches:
The system according to claim 1, wherein when the first traveling controller performs control of steering the vehicle without depending on the operation of the driver, control of steering of the vehicle by the second traveling controller is limited. ("The method may comprise providing instructions, by a primary controller, to perform functions associated with control of operation of a vehicle including vehicle propulsion, braking and steering." [Column 1 lines 29-31]; here it shows that the first controller can control autonomous steering. “The method may also comprise transferring control of operation of the vehicle between the primary controller and the secondary controller based on a detected fault at one of the primary controller and the secondary controller.” [Column 1 lines 36-49]; here it shows that unless the primary controller has a detected fault, control stays with the primary controller and control of the second traveling controller is limited.)

Regarding claim 15:
Egnor teaches:
A control method comprising: controlling driving, braking, and steering of a vehicle without depending on a driving operation of a driver by a first traveling controller including at least one processor and at least one storage device; ("The method may comprise providing instructions, by a primary controller, to perform functions associated with control of operation of a vehicle including vehicle propulsion, braking and steering." [Column 1 lines 29-31])
controlling driving, braking, and/or steering of the vehicle by a second traveling controller including at least one processor and at least one storage device, ("The method may further comprise providing a secondary controller configured in a redundant configuration as the primary controller," [Column 1 lines 32-34]; here it shows a second controller that has the same configuration as the primary controller and therefore can control operation of the vehicle's propulsion, braking, and steering.)
controlling driving, braking, and/or steering of the vehicle by a third traveling controller including at least one processor and at least one storage device, ("The functions may include transferring control of operation of the vehicle to a safety controller based on detection of a common fault of the primary controller and the secondary controller, and the safety controller is configured to perform functions associated with control of operation of the vehicle including vehicle braking." [Columns 1 and 2 lines 64-67 and lines 1-2])
Egnor does not teach a control command concerning a first or second actuator by the second or third travelling controller is outputted through the first traveling controller, however,
Bonefas teaches:
a control command concerning a first actuator by the second traveling controller being outputted through the first traveling controller; ("the master controller 59 or the coordination module 57 transmits a steering command or heading command to the steering controller 32, a braking or deceleration command to a braking system 34, and a propulsion, acceleration or torque command to a propulsion controller 40 to achieve the target spatial offset or change in spatial offset." [0035]; here it shows that a master controller (a first traveling controller) can output a control command regarding a steering actuator to a steering controller (a second traveling controller))
a control command concerning a second actuator by the third traveling controller being outputted through the first traveling controller; (the master controller 59 or the coordination module 57 transmits a steering command or heading command to the steering controller 32, a braking or deceleration command to a braking system 34, and a propulsion, acceleration or torque command to a propulsion controller 40 to achieve the target spatial offset or change in spatial offset. [0035]; here it also shows that the master controller (a first traveling controller) can output a control command regarding an acceleration to a propulsion controller (a third traveling controller))
Egnor and Bonefas are analogous art because they are in the same field of art, control systems with multiple controllers. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control system of Egnor with the outputting of a control command regarding actuators to the second and third controllers through the first controller as taught by Bonefas in order for a control command concerning a first and second actuator by the second and third controller to be outputted through the first controller. The teaching suggestion/motivation to combine is that by outputting control commands through one controller it reduces the processing need for the second controller and centralizes the control of the vehicle.
Egnor in view of Bonefas does not teach explicitly a case in which when control instructions concerning the first and second actuators conflict between a first controller and the second and third controllers, the first controller is configured to select either a control instruction of the first traveling controller or a control instruction from the second or third traveling controller, however,
Singleton teaches:
a control command concerning the first actuator by the first traveling control is outputted without going through the second traveling controller and the third traveling controller, (“The program then reads a preliminary service brake request from the master controller 42 as indicated at 110, performs a failure analysis on both the data from the master controller and the preliminary foot request data calculated by the subroutine indicated at 112, and at 116 chooses between the master and auxiliary request for control. The program, as indicated at 118, then transmits the brake pressure request signal to the axle controllers, controlled by a corresponding auxiliary controller, which effects a brake application of a magnitude indicated by the request signal. The program then ends, but the program illustrated in FIG. 3 cycles each time the microprocessor within the auxiliary controller cycles.” [Column 4 lines 35-48]; here it shows that the program chooses between the master controller and auxiliary controller commands and therefore has the capability of using the master controller command without outputting through any of the auxiliary controllers.)
a control command concerning the second actuator by the first traveling controller is outputted without going through the second traveling controller and the third traveling controller, (“The program then reads a preliminary service brake request from the master controller 42 as indicated at 110, performs a failure analysis on both the data from the master controller and the preliminary foot request data calculated by the subroutine indicated at 112, and at 116 chooses between the master and auxiliary request for control. The program, as indicated at 118, then transmits the brake pressure request signal to the axle controllers, controlled by a corresponding auxiliary controller, which effects a brake application of a magnitude indicated by the request signal. The program then ends, but the program illustrated in FIG. 3 cycles each time the microprocessor within the auxiliary controller cycles.” [Column 4 lines 35-48]; here it shows that the program chooses between the master controller and auxiliary controller commands and therefore has the capability of using the master controller command without outputting through any of the auxiliary controllers.)
and the method further comprises in a case in which control instruction concerning the first actuator conflict between the first traveling controller and the second traveling controller, the first traveling controller is configured to select either a control instruction of the first traveling controller or a control instruction from the second controller, (“The program then reads a preliminary service brake request from the master controller 42 as indicated at 110, performs a failure analysis on both the data from the master controller and the preliminary foot request data calculated by the subroutine indicated at 112, and at 116 chooses between the master and auxiliary request for control. The program, as indicated at 118, then transmits the brake pressure request signal to the axle controllers, controlled by a corresponding auxiliary controller, which effects a brake application of a magnitude indicated by the request signal. The program then ends, but the program illustrated in FIG. 3 cycles each time the microprocessor within the auxiliary controller cycles.” [Column 4 lines 35-48]; here it shows that when a failure is detected in a failure analysis the program can select either a control instruction from the master controller or one of the auxiliary controllers.)
and in a case in which control instructions concerning the second actuator conflict between the first traveling controller and the third traveling controller, the first traveling controller is configured to select either a control instruction of the first traveling controller or a control instruction from the third traveling controller. (“The program then reads a preliminary service brake request from the master controller 42 as indicated at 110, performs a failure analysis on both the data from the master controller and the preliminary foot request data calculated by the subroutine indicated at 112, and at 116 chooses between the master and auxiliary request for control. The program, as indicated at 118, then transmits the brake pressure request signal to the axle controllers, controlled by a corresponding auxiliary controller, which effects a brake application of a magnitude indicated by the request signal. The program then ends, but the program illustrated in FIG. 3 cycles each time the microprocessor within the auxiliary controller cycles.” [Column 4 lines 35-48]; here it shows that when a failure is detected in a failure analysis the program can select either a control instruction from the master controller or one of the auxiliary controllers. For instance, column 4 lines 30-35 disclose that the master controller examines all of the values output from the auxiliary controllers and selects the best one to use for applying the trailer brakes, “the master controller examines the value of TRPSI transmitted from both of the auxiliary controllers, and selects an appropriate value for transmission to the trailer auxiliary controller 40 for use in applying the trailer brakes.” See also figure 2 for a plurality of auxiliary controllers. Column 2 lines 40-46 show that the auxiliary controllers are each associated with different actuators for different axles of the vehicle, “System 34 includes a front auxiliary controller 36 for the front axle 16 of the vehicle, a rear auxiliary controller 38 for the rear axles 24 of the tractor 12, and a trailer auxiliary controller 40 for the axles 28 of the trailer 14. The auxiliary controllers 36 and 38 each communicate with a master controller 42 through dual port random access memories ("RAM") 44 and 46.”))
Egnor, Bonefas, and Singleton are all analogous art because they are in the same field of art, redundant vehicle control systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle system as taught by Egnor in view of Bonefas to include the selecting of a control instruction based on a failure analysis as taught by Singleton in order to select a control instruction from any controller when instructions conflict with one another. The teaching suggestion/motivation to combine is that by being able to select a control instruction, the best control can be provided, giving a smoother braking motion. 

Claims 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Egnor (U.S. Patent No. 9195232) in view of Bonefas (U.S. Publication No. 20130211658) in view of Singleton (U.S. Patent No. 4749238) in view of Abe (U.S. Patent No. 10691123).
Regarding claim 6:
Egnor in view of Bonefas in view of Singleton teaches all of the limitations of claim 1 including the first, second, and third controllers.
Abe teaches:
wherein the first traveling controller and the second traveling controller are communicably connected, ("According to this, the future state prediction unit 152 notifies any one or both of the action plan generation unit 144 and the trajectory generation unit 146 of a prediction result, and allows the action plan generation unit 144 to change lane changing event or allows the trajectory generation unit 146 to change a trajectory for lane changing, thereby suppressing execution of the lane changing event." [Column 17 lines 32-38]; here it shows that a future state prediction unit (a first traveling controller) is in communication with a trajectory generation unit (second traveling controller))
the first traveling controller is configured to perform first steering control concerning a position of the vehicle with respect to a lane, ("FIG. 12 is a view schematically showing an example of a future state that is predicted on the basis of traffic information. In the example shown in FIG. 12, a destination direction exists on an advancing direction side of an adjacent lane L2 that is adjacent to a subject lane L1, and thus it is necessary to perform lane changing to the adjacent lane L2." [Column 17 lines 15-21]; here it shows that according to a first steering control concerning a position of the vehicle with respect to a lane, a vehicle needs to change lanes in order to reach the destination.)
the second traveling controller is configured to perform second steering control concerning the position of the vehicle with respect to the lane, ("According to this, the future state prediction unit 152 notifies any one or both of the action plan generation unit 144 and the trajectory generation unit 146 of a prediction result, and allows the action plan generation unit 144 to change lane changing event or allows the trajectory generation unit 146 to change a trajectory for lane changing," [Column 17 lines 32-36]; here it shows that the trajectory generation unit is in charge of performing steering of the vehicle according to the generated trajectory.)
in a case in which the first steering control is performed, the second steering control is limited, ("According to this, the future state prediction unit 152 notifies any one or both of the action plan generation unit 144 and the trajectory generation unit 146 of a prediction result, and allows the action plan generation unit 144 to change lane changing event or allows the trajectory generation unit 146 to change a trajectory for lane changing, thereby suppressing execution of the lane changing event. According to this, the vehicle control system 100 can suppress unnecessary switching of the vehicle control. “[Column 17 lines 32-40]; Figure 12 shows that the lane change event is suppressed until bypassing an accident in the final desired lane.)
and the second traveling controller is configured to start the second steering control depending on a reception result of a signal received from the first traveling controller. ("According to this, the future state prediction unit 152 notifies (reception result of a signal received from the first traveling control unit) any one or both of the action plan generation unit 144 and the trajectory generation unit 146 of a prediction result, and allows the action plan generation unit 144 to change lane changing event or allows the trajectory generation unit 146 to change a trajectory for lane changing, thereby suppressing execution of the lane changing event. According to this, the vehicle control system 100 can suppress unnecessary switching of the vehicle control. “[Column 17 lines 32-40])
Egnor, Bonefas, and Abe analogous art because they are in the same field of art, vehicle control systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control system taught by Egnor in view of Bonefas with the limitations taught by Abe in order for the first traveling control unit to be able to limit the control of the second traveling control in regards to steering. The teaching suggestion/motivation to combine is to provide a vehicle control system capable of providing improvement in fail-safe performance.

Regarding claim 7:
Egnor in view of Bonefas in view of Singleton teaches all of the limitations of claim 1 including the first, second, and third controllers.
Abe teaches:
The system according to claim 1, wherein the first traveling controller and the third traveling controller are communicably connected, ("According to this, the future state prediction unit 152 notifies any one or both of the action plan generation unit 144 and the trajectory generation unit 146 of a prediction result, and allows the action plan generation unit 144 to change lane changing event or allows the trajectory generation unit 146 to change a trajectory for lane changing, thereby suppressing execution of the lane changing event." [Column 17 lines 32-38]; here it shows that a future state prediction unit (a first traveling control unit) is in communication with the action plan generation unit (third traveling control unit))
the first traveling controller is configured to perform first steering control concerning a position of the vehicle with respect to a lane, (("FIG. 12 is a view schematically showing an example of a future state that is predicted on the basis of traffic information. In the example shown in FIG. 12, a destination direction exists on an advancing direction side of an adjacent lane L2 that is adjacent to a subject lane L1, and thus it is necessary to perform lane changing to the adjacent lane L2." [Column 17 lines 15-21]; here it shows that according to a first steering control concerning a position of the vehicle with respect to a lane, a vehicle needs to change lanes in order to reach the destination.))
the third traveling controller is configured to perform second steering control concerning the position of the vehicle with respect to the lane, ("According to this, the future state prediction unit 152 notifies any one or both of the action plan generation unit 144 and the trajectory generation unit 146 of a prediction result, and allows the action plan generation unit 144 to change lane changing event or allows the trajectory generation unit 146 to change a trajectory for lane changing," [Column 17 lines 32-36]; here it shows that the action plan generation unit is in charge of performing steering of the vehicle according to the generated action plan that upon notification, can take into account an accident and perform a second steering control.)
in a case in which the first steering control is performed, the second steering control is limited, ("According to this, the future state prediction unit 152 notifies any one or both of the action plan generation unit 144 and the trajectory generation unit 146 of a prediction result, and allows the action plan generation unit 144 to change lane changing event or allows the trajectory generation unit 146 to change a trajectory for lane changing, thereby suppressing execution of the lane changing event. According to this, the vehicle control system 100 can suppress unnecessary switching of the vehicle control. “[Column 17 lines 32-40]; Figure 12 shows that the lane change event is suppressed until bypassing an accident in the final desired lane.)
and the third traveling controller is configured to start the second steering control depending on a reception of a signal received from the first traveling controller ("According to this, the future state prediction unit 152 notifies (reception result of a signal received from the first traveling controller) any one or both of the action plan generation unit 144 and the trajectory generation unit 146 of a prediction result, and allows the action plan generation unit 144 to change lane changing event or allows the trajectory generation unit 146 to change a trajectory for lane changing, thereby suppressing execution of the lane changing event. According to this, the vehicle control system 100 can suppress unnecessary switching of the vehicle control.” [Column 17 lines 32-40])
Egnor, Bonefas, and Abe analogous art because they are in the same field of art, vehicle control systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control system taught by Egnor in view of Bonefas with the limitations taught by Abe in order for the first traveling control unit to be able to limit the control of a second traveling control in regards to steering. The teaching suggestion/motivation to combine is to provide a vehicle control system capable of providing improvement in fail-safe performance.

Regarding claim 9:
Egnor in view of Bonefas in view of Singleton teaches all of the limitations of claim 1.
Abe teaches:
further comprising a notification unit configured to notify the driver of presence of another vehicle traveling on a lane adjacent to a traveling lane of the vehicle, ("At this time, the HMI control unit 170 (notification unit) allows the display 82 to display existence of a nearby vehicle of the subject vehicle M or a state of the nearby vehicle, which is recognized by the external field recognition unit 142, as an image and the like, and may allow the HMI 70 to accept an confirmation operation in correspondence with a situation when the subject vehicle M travels in order for the peripheral monitoring to be performed." [Column 15 lines 67-67 and column 16 lines 1-5]; here it shows that the HMI control unit is able to monitor the peripheral of the vehicle and detect and notify the driver of vehicles in an adjacent lane.)
wherein the first traveling controller is configured to perform lane change control of moving the vehicle to the adjacent lane without depending on the driving operation of the driver, (Figures 12 and 13 show that traveling control unit will change lanes autonomously regardless of the driving operation of the driver.)
and in a case in which the lane change control is performed, a notification by the notification unit is limited. (“the HMI control unit 170 controls the navigation device 50 or the HMI 70 to notify a vehicle occupant of a situation in which mode switching such as switching from the mode A to the mode B is suppressed with an image, voice, or the like. At this time, in a case where the content reproduction device 85 is reproducing contents such as contents of a DVD or as a television program, the HMI control unit 170 allows the reproduction to continue.” [Column 20 lines 19-26]; here it shows that when the content reproduction device is reproducing entertainment contents, the mode switching notifications can be suppressed so that the reproduction can continue  for the comfort of the passengers.)
Egnor, Bonefas, and Abe analogous art because they are in the same field of art, vehicle control systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control system taught by Egnor in view of Bonefas to include the notification unit as taught by Abe in order to notify a driver of a presence of a vehicle in the adjacent lane. The teaching suggestion/motivation to combine is that by notifying the driver that there is a car in the adjacent lane blind spot it would help prevent accidents on the road.

Regarding claim 10:
Egnor in view of Bonefas in view of Singleton teaches all of the limitations of claim 1.
Abe teaches:
further comprising a notification unit configured to notify the driver of a start of another vehicle ahead of the vehicle, (“At this time, the HMI control unit 170 allows the display 82 to display existence of a nearby vehicle of the subject vehicle M or a state of the nearby vehicle, which is recognized by the external field recognition unit 142,”[Column 15 lines 65-67 and Column 16 lines 1-2]; here it shows that HMI (notification unit) can notify the driver by displaying on the display 82 the state of the nearby vehicle.)
wherein when a traveling control by the first traveling controller is performed, a notification by the notification unit is limited. (“the HMI control unit 170 controls the navigation device 50 or the HMI 70 to notify a vehicle occupant of a situation in which mode switching such as switching from the mode A to the mode B is suppressed with an image, voice, or the like. At this time, in a case where the content reproduction device 85 is reproducing contents such as contents of a DVD or as a television program, the HMI control unit 170 allows the reproduction to continue.” [Column 20 lines 19-26]; here it shows that when the content reproduction device is reproducing entertainment contents, the mode switching notifications can be suppressed so that the reproduction can continue  for the comfort of the passengers.)
Egnor, Bonefas, and Abe analogous art because they are in the same field of art, vehicle control systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control system taught by Egnor in view of Bonefas to include the notification unit as taught by Abe in order to notify a driver of a start of another vehicle ahead of the vehicle. The teaching suggestion/motivation to combine is that by notifying the driver that another car ahead of the vehicle has started, a driver can know to initiate a driving operation if they desire.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Egnor (U.S. Patent No. 9195232) in view of Bonefas (U.S. Publication No. 20130211658) in view of Singleton (U.S. Patent No. 4749238) in view of Takamatsu (JP2009-137582A).
Regarding claim 8:
Egnor in view of Bonefas in view of Singleton teaches all of the limitations of claim 1. 
Takamatsu teaches:
The system according to claim 1, wherein in a case in which an acceleration operation by the driver is performed in not less than a predetermined amount in a stop state of the vehicle, the second traveling controller is configured to perform acceleration limitation control of limiting acceleration of the vehicle, ("When it is detected that the vehicle is slipping, a signal for arbitrating the driving torque low is output to the mediation function unit 5 in the supporter unit. In such a case, Fxp _ vdm from the supporter unit is preferentially adopted, and the power train is controlled so that the vehicle does not slip any more. For this reason, even if the driver is largely stepping on the accelerator pedal 200, the driver is arbitrated so as not to develop an expected acceleration by stepping on the accelerator pedal 200." [0119])
and even in a case in which a traveling control by the first traveling controller is performed, the acceleration limitation control is performed. (Paragraph [0119] also shows that the acceleration to the power train is still performed, just limited.)
Egnor, Bonefas, and Takamatsu are analogous art because they are in the same field of art, vehicle control systems. It would have been obvious to one of ordinary skill in the art to modify the control system taught by Egnor in view of Bonefas to limit acceleration in a stop state of the vehicle as taught by Takamatsu in order to be able to limit the acceleration by either of the controllers. The teaching suggestion/motivation to combine is that by limiting the acceleration in a stop state of the vehicle, the vehicle can avoid collisions. 

Response to Arguments
	In response to applicant’s argument that Bonefas appears to disclose that the alignment module sends a request to the master controller 59 but does not teach or suggest that the alignment module sends a command, the examiner respectfully disagrees and points applicant’s attention back towards paragraph [0035] of Bonefas. Here it states clearly that the alignment module is capable of sending commands, “The alignment module 24, the master controller 59, or both, may send commands…”. Furthermore, “requests” are effectively commands since they are granted in every instance.
	In response to applicant’s argument that Singleton’s auxiliary controllers are not configured to control driving, braking, and steering of a vehicle without depending on a driving operation of a driver, the examiner would like to point out that Singleton is merely used to teach the concept of control signal arbitration and the specific elements being controller by the control signal is moot. 
	For the reasons above, the examiner respectfully disagrees with the applicant that the cited references do not teach the elements of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664